Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.3 October 26, 2009 To: Wendys/Arbys Restaurants, LLC, a Delaware limited liability (the  Company ) 1155 Perimeter Center West Atlanta, Georgia 30338 Re: Wendys of Denver, Inc. and ARG Services, Inc. Ladies and Gentlemen: We have acted as special counsel in the State of Colorado (the  State ) to Wendys of Denver, Inc., a Colorado corporation ( Wendys of Denver ), and ARG Services, Inc., a Colorado corporation ( ARG Services  and, together with Wendys of Denver, the  Colorado Guarantors ), for the purposes of issuing this opinion in connection with the Registration Statement on Form S-4, as amended by Amendment No. 1 and Amendment No. 2 thereto (the  Registration Statement ) filed by the Company and certain of its subsidiaries identified in the Registration
